 

Case 2:18-cv-09017-SDW-CLW Document 24 Filed 07/11/19 Page 1 of 2 PagelD: 255
[ ( -HFIE D | WRITER'S ADDRESS:
. ; 420 Lexington Avenue
- Suite 2104
: A O : New York, NY 10170
ATTORNEYS AT LAW C V LLP D 212-818-0311

F 212-434-0105

 

Joseph E. Boury
Email: Boury@LitchfieldCavo.com

July 11,2019 -

BY ECF ONLY

U.S. District Court for the District of New Jersey:
Martin Luther King Building & U.S. Courthouse
50 Walnut Street |

Newark, New Jersey 07101

Attn: Honorable Susan D, Wigenton, U, S.D.J.

Re: — Schiff Food Products Co., Inc. v. Turer Bitkisel Uretim Hayvancilik et al.
Case Number : 2:18-CV-09017-SDW-CLW
Our file No. : 2282-1153

Dear Judge Wigenton: —
This firm represents the Plaintiff, Schiff Food Products Co., Ine. (“Schiff”), in this action.

At Schiff?s request, the Clerk entered a default against the Defendants on March 29, 2019 for
having failed to properly answer or otherwise defend. Thereafter, Schiff moved for a Default Judgment
against the Defendants. Schiff’s motion was made returnable on July 1, 2019.

On June 28, 2019, on the eve of the return date for Schiff’s motion, Louis Maione, Esq., wrote to
Your Honor, advising that he and Petek Gunay, Esq., had been retained by Defendant Turer Bitkisel
Uretim Hayvancilik, Insaat, Su Urunleri, Orman Urunleri Tarim Gida Sanayi ve Ticaret Anonim Sirketi
d/b/a Turer Bitkisel, A.S.Tepecik Mah (“Turer”) and requested a three-week extension of time, through
July 22, 2019, to submit opposition to Schiff’s Motion for Default Judgment. This request was granted .
by the Court. However, it is unclear whether the July 22 date was also intended to be the new return
date or motion day for the submission of Schiff?s motion.

On July 1, 2019, the other defendant in this action, Celsan Ithalat Ihracat ve Ticaret Limited
Sirketi (“Celsan”), appeared through counsel, Erol Gulistan, Esq., who filed a Cross-Motion to Vacate
the Default entered against Celsan on March 29, 2019: This cross-motion was not entered in the ECF .
docket until July 3, 2019, at which time Schiff received its first notification. of the cross-motion.
- Celsan’s Cross-Motion did not indicate if it was intended to be returnable on July 22 or reflect any other
return date. However, Celsan submitted a combined brief in support of .its cross-motion and in

 

Atlanta | Boston area | Chicago | Dallas-Fort Worth | Fort Lauderdale | Hartford area | Houston | Indiana
Las Vegas | Los Angeles area| Louisiana | Milwaukee | New Jersey | New York | Philadelphia | Phoenix
Pittsburgh | Providence | Salt Lake City | St. Louis | Tampa | West Virginia

www.LitchfieldCavo.com
 

Case 2:18-cv-09017-SDW-CLW Document 24 Filed 07/11/19 Page 2 of 2 PagelD: 256
LITCHFIELD

 

_ Attomeys at Law CAVO. LLP

‘Hon. Susan D, Wigenton, USDJ
July 11, 2019
Page 2

opposition to Schift’s s Motion for Default Judgment. It is unclear if Turer intends to join in Celsan’ S
motion or file its own, similar, cross-motion,

Schiff wishes to file a combined reply brief in support of its original Motion for Default.
Judgment and in opposition to Celsan’s cross-motion and any similar cross-motion by Turer, pursuant to
Local Civil Rule 7.1(h). Schiff assumes that any combined brief in response to Celsan’s cross- -motion
would ordinarily be due seven days prior to any new return date for Schiff’s original motion. However,
given that Schiff presumably will not be served with Turer’s opposition until on or close to July 22, and
in the interests of judicial economy and efficiency, Schiff respectfully requests that it be granted an
extension of time, to and including August 19, 2019 (which it believes is a scheduled motion day), to
submit a combined reply brief in further support of its Motion for Default Judgment and in opposition to
the Celsan cross-motion and any similar cross-motion that may be made by Turer..

Respectfully Yours,

JEBind

 

. ce:
‘VIA ECF AND U.S. MAIL

Law Offices of Louis J. Maione
303 East 57" Street, 30" Floor
New York, NY 10022

Attn: Louis J. Maione, Esq.

Gunay Law, P.C.

845 Third Avenue

6" Floor

New York, New York 10022
Attn: Petek Gunay, Esq.

Erol Gulistan Law Firm LLC
600 Valley Road, Suite LLR1
Wayne, NJ 07470

Attn: Erol Gulistan, Esq.

 
